DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: V-Pole Holder for Light Modifiers.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tensioning mechanism and tension release mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claims 4,6 and 10 are objected to because of the following informalities:  in claim 4 line 2, “include grasping mechanism” should be “include a grasping mechanism”.  In claims 6 and 10 only the “A” at the beginning of the claim should be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1,6 and 10 it is unclear how the tensioning mechanism is structured and arranged, and how it is adapted to selectively encourage the first and second arms to rotate. Likewise, in claims 2,7 and 11, it is unclear how the tension release mechanism is structured and arranged, and how it is adapted to relax the tensioning mechanism, and what this would entail. In claim 5 there is no 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intrator(US3851164).
 [claim 1] Intrator teaches a holder for flexible materials(69) comprising a first arm(upper 57 in figure 5) and a second arm(lower 57 in figure 5), and an elbow mechanism(56,59) connected to a first end of the first arm and the first end of the second arm, said elbow mechanism containing a tensioning mechanism(59) adapted to selectively encourage the first arm and the second arm to rotate to a larger angle. 
[claim 2] further comprising a tension release mechanism(68) adapted to relax the tensioning mechanism to allow the first arm and the second arm to rotate around the elbow mechanism. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intrator as applied to claims 1-3 above, and further in view of Corning(US3967301).
[claim 4] Intrator teaches a device as detailed above, where the distal ends of the first and second arms include attachment means(ends 74) adapted to secure the arms to an apparatus. Intrator however does not teach that the attachment means include a grasping mechanism. Corning teaches a similar holder with first and second arms(either side of 41) for holding flexible materials(43), the arms having grasping mechanisms(42) at each end to secure the arms to the flexible material. The grasping means allowing the holder to selectively couple to the flexible material. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the grasping mechanisms of Corning in place of the attachment means of Intrator, as this would allow the holder of Intrator to be selectively coupled to the flexible material, as taught by Corning. 
	[claim 5] Where Intrator further teaches a flor stand(16) adapted to be secured to a hinge mechanism(46,47).

Allowable Subject Matter
	Claims 6-12 as best understood by the Examiner would be allowable if amended to overcome the above claim objections and 112 rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  The claims were found to contain allowable subject matter, as the prior art does not teach a holder for flexible materials as recited in claims 6 and 10, comprising a floor stand, with a cross member secured to the floor stand , with a first holder and second holder secured to opposing ends of the cross member, where each holder has a first arm and a second arm connected by an elbow mechanism with a tensioning mechanism. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US8875457, US20130175414, US8192038, US7338048, US7236695, US5580062, US4524405, US4523256, US3867019, US3540729.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632